DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record1 for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rimon (2014/0364228) and Bickerstaff et al. (2016/0234482; hereinafter Bickerstaff) in view of Phillips (2017/0046578; this combination of references hereinafter referred to as RBP).

Regarding claim 1, Rimon discloses a simulation system ([0003]: gameplay) comprising: 
a processor including hardware (1300 of Figure 10), the processor being configured to perform:
a moving body process of performing a process of moving a moving body corresponding to a user wearing a head mounted display in a virtual space (User wearing HMD [0046] and located/moving in interactive environment [0048]), the head mounted display having an eyepiece (308 of Figure 3) and a display (310), the head mounted display displays a left-eye image and displays a right-eye image ([0046]: HMD providing display region to each of user’s eyes); 
a virtual camera control process of controlling a virtual camera moving in accordance with a movement of the moving body (Field of view of virtual environment discerned using gaze tracking [0094] and other video parameters [0099]); and 
a display process of generating an image as viewed from the virtual camera in the virtual space as a display image of the head mounted display [0057], 


an in-focus range of a depth of field in the depth of field process includes the first distance range ([0092]: Viewed object appearing in focus, occupying an associated range of space, relative to player from which depth of field is formed), and
the in-focus range of the depth of field in the depth of field process does not include the second distance range (Blurred objects [0092] described as located in 3-D space “..fore and aft...” an object in focus [0085] considered to occupy range of 3-D space differing from the range occupied by object in focus). 
Rimon indicates the aims of overcoming prior art difficulties of a sub-optimal viewing experience [0086], smoothing a displayed image to appear less jittery [0095].  Although possibly impacting a user’s general state of comfort and physical sensations associated therewith, Rimon does not make an outright statement that the image effect process is for motion sickness prevention.

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Rimon provides a silent teaching of motion sickness prevention, as claimed, in view of the reasoning above.
Rimon does not explicitly disclose system wherein the head mounted display comprises a left eye of the eyepiece and a right eye of the eyepiece, the first distance range being set by a virtual visual distance that is between the virtual camera and a virtual screen, the virtual visual distance being set based on positions of the eyepiece and the display the display image generated in the process includes (i) an image of a first object located at the virtual screen in the first distance range that has no parallax between the left eye image and the right eye image, and (ii) an image of a second object in the second distance range that has parallax between the left eye image and the right eye image. 
In the same field of endeavor, Bickerstaff discloses an HMD ([0003]; Figures 1, 2) comprising optical elements (160) corresponding to the left and right eye positions (100), with a virtual image (170) set at distance in accordance with relative positioning of the display (150) and optical (160) elements [0059].  In one example, an object (810 of Figure 24) at 2 between eyes’ respective images of the object; objects to the front (820) and rear (800) of the virtual screen position (830) are formed with a disparity between corresponding respective left and right images [0110].  This is among measures taken to sustain comfortable viewing when a user’s head position changes [0101].  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Rimon to be modified wherein the head mounted display comprises a left eye of the eyepiece and a right eye of the eyepiece, the first distance range being set by a virtual visual distance that is between the virtual camera and a virtual screen, the virtual visual distance being set based on positions of the eyepiece and the display wherein the display image generated in the process includes (i) an image of a first object located at the virtual screen in the first distance range that has no parallax between the left eye image and the right eye image, and (ii) an image of a second object in the second distance range that has parallax between the left eye image and the right eye image, in view of the teaching of Bickerstaff, to sustain comfortable viewing of content as a user’s head position changes.
Rimon in view of Bickerstaff does not make an outright statement of the system being provided wherein the image of the second object is more blurred by the blurring process as compared with the image of the first object.

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Rimon to be modified wherein the image of the second object is more blurred by the blurring process as compared with the image of the first object in view of the teaching of Phillips to navigate the increasing amount of information present in an environment.

Regarding claim 3, RBP discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor performs the depth of field process in which the first distance range is included in the in-focus range of a depth of field, and the blurring process is not performed in a region more on a near side than the in-focus range as viewed from the virtual camera and is performed in a region more on a far side than the in-focus range (Figure 9, [0085]: Example wherein person 904 is in focus, but tree 906 is not in focus).

Regarding claim 4, RBP discloses the simulation system as defined in claim 2.  Rimon discloses the system wherein in the display process, the processor performs changing a width of the in-focus range of the depth of field in accordance with a movement status of the moving body ([0083]: In response to gaze direction data, depth of field made more shallow, or more wide). 

Regarding claim 6, RBP discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor performs the image effect process in which the blurring process is not performed on a display object determined to be intersecting with a line segment with a given length extending in the line-of-sight direction from the virtual camera in a process of determining whether collision with the line segment has occurred, and the blurring process is performed on other display objects ([0083]: Object at which user looks, at given focal depth, in focus; indicated shallow depth of field indicating portions of scene that are either not said object or very near said object, are not in focus). 

Regarding claim 8, RBP discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor does not perform the blurring process on a display object in the first distance range, and performs the blurring process 
Rimon does not explicitly disclose the first distance range is a range of distance between 0.75 m and 3.5 m from the virtual camera.
However, Bickerstaff’s head mounted display [0003] generates a virtual image (170 of Figure 3) that may be formed at a distance of 1 meter from a user’s eye [0059].  This distance is interpreted as akin to the claimed distance from the virtual camera.  This is among measures taken to sustain comfortable viewing when a user’s head position changes [0101].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Rimon to be modified wherein the first distance range is a range of distance between 0.75 m and 3.5 m from the virtual camera in view of the teaching of Bickerstaff to sustain comfortable viewing when a user’s head position changes.

Regarding claim 9, RBP discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor performs skipping the blurring process on a predetermined display object in the second distance range further than the first distance range, or performing the blurring process on the predetermined display object with a blurring level lower than a blurring level of the blurring process on other 

Regarding claim 10, RBP discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor performs a process of enhancing visibility of a predetermined display object in the distance range farther than the given distance range to be higher than visibility of other display objects in the distance range (Figure 9, [0085]: With shallow depth of field, 904 has enhanced visibility relative to 902, in that 904 is in focus, where 902 is out of focus). 

Regarding claim 11, RBP discloses the simulation system as defined in claim 10.  Rimon discloses the system wherein in the display process, the processor performs, as the process of enhancing visibility, at least one of a size change process, a luminance change process, a color tone change process, and a depth value change process on the predetermined display object (Figure 9, [0085]: Depth of field may be shallow or wide, thus changing focus applied at least to 902, 906). 

Regarding claim 12, RBP discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein the processor is configured to perform an input process of acquiring tracking information for point-of-view information about the user wearing the 

Regarding claim 13, RBP discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor performs setting the image effect process to be ON or OFF or setting an effect level of the image effect process ([0085]: Widening or narrowing of depth of field, and the resulting change in amount of objects focus is applied to), based on a status on a change in a line-of-sight direction or point-of-view position of the virtual camera, a status on a change in a movement status of the moving body, a status on a gaze location or a gaze target of the virtual camera, or a game status [0092]. 

Regarding claim 14, RBP discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor performs setting the image effect process to be ON or OFF or setting an effect level of the image effect process based on a play level of the user (Level of player movement changing effect level by changing zoom level [0096], shifting view from first to third person [0098]). 



Regarding claim 16, RBP discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor performs setting the image effect process to be ON or OFF or setting an effect level of the image effect process based on information set by the user or play history information about the user ([0083]: Use of recorded gameplay data). 

Method claim 18 and medium claim 19 are rejected as reciting limitations similar to system claim 1.

Regarding claim 20, RBP discloses the simulation system as defined in claim 1.  Rimon discloses the system wherein in the display process, the processor performs the depth of field process constantly in a game period between a timing at which an image of a game 3).

ii.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over RBP as applied to claim 1 above, and further in view of Takizawa et al. (2007/0082742; hereinafter Takizawa).

Regarding claim 5, RBP discloses the simulation system as defined in claim 1.  
RBP does not explicitly disclose the system wherein in the display process, the processor performs the depth of field process and a fog process as the image effect process. 
In the same field of endeavor, Takizawa discloses a rendering process in virtual space [0003] wherein the blurring of a reference image by poor visibility may be provided in the form of fog [0120] to enhance a sense of realism [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Rimon to be modified wherein in the display process, the processor performs a fog process as the image effect process in view of the teaching of Takizawa to enhance a sense of realism. 

RBP as applied to claim 1 above, and further in view of Yasumaru et al. (5,662,523; hereinafter Yasumaru).

Regarding claim 17, RBP discloses the simulation system as defined in claim 1.  
RBP fails to explicitly disclose the system further comprising a movable casing configured to change a play position of the user in accordance with a movement status of the moving body. 
In the same field of endeavor, Yasumaru discloses a gaming apparatus (col. 1, ll. 6 – 9) comprising users wearing head mounted displays (col. 3, ll. 56 – 67) able to detect user movement (col. 8, ll. 63 – 66).  Users experience movement (col. 3, ll. 52 – 55) while seated in the spaceship (Figure 10) with head movement detected (col. 11, ll. 6 – 8) while enjoying a unique experience of content/gaming (col. 11, ll. 9 – 10).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the system of Rimon to be modified wherein the system further comprising a movable casing configured to change a play position of the user in accordance with a movement status of the moving body in view of the teaching of Yasumaru to provide a series of users a unique gaming experience.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See previously cited (in Conclusion of 11 June 2021 Office Action) reference Bickerstaff et al. (2016/0234482) and newly cited reference Phillips (2017/0046578).
        2 i.e. zero parallax; [0102]
        3 “...during the course of the gameplay...” in describing a period wherein a player’s character is present and active in virtual environment [0099] is interpreted as within the claimed period between “...moving body appeared on the game stage...” and “...end of a game...”